            Case 5:19-cv-05372-EJD Document 28 Filed 09/17/20 Page 1 of 1




 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                                 NORTHERN DISTRICT OF CALIFORNIA

 7                                                      Case No. 5:19-cv-05372-EJD
     RICHARD JOHNSON,
 8
                    Plaintiff,                          ORDER [PROPOSED]
 9
            v.
10
     ESTRELLITA MEXICAN BISTRO-CNTN,
11   et al.,
12                  Defendants.
13

14          The Court hereby vacates all currently set dates and dismisses this matter with
15   prejudice, in its entirety.
16          IT IS SO ORDERED.
17
     Dated: 9/17/2020
18                                              EDJWARD J. DAVILA
                                                United States District Judge
19

20

21

22

23

24

25


                                                    -1-
                                         ORDER – 5:19-cv-05372-EJD
